                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

GWENDOLYN G. CARANCHINI,               )
                                       )
                    Plaintiff,         )
                                       )
v.                                     )       Case No. 4:17-cv-00775-DGK
                                       )
NATIONSTAR MORTGAGE LLC, et al.,       )
                                       )
                    Defendants.        )
_______________________________________)




     GREGORY LEYH/GREGORY LEYH, P.C.’S OPPOSITION TO ECF 40,
 DEFENDANT MARTIN LEIGH, P.C.’S RULE 55.03(C) MOTION FOR SANCTIONS




                                       Respectfully submitted,


                                       GRAVES GARRETT, LLC

                                       By: /s/ Jennifer Donnelli
                                           Nathan F. Garrett, MO Bar #46500
                                           Jennifer Donnelli, MO Bar #47755
                                           1100 Main Street, Suite 2700
                                           Kansas City, MO 64105
                                           Telephone: (816) 256-3181
                                           Fax: (816) 256-5958
                                           jdonnelli@gravesgarrett.com

                                           Counsel for Gregory Leyh and Gregory
                                           Leyh, P.C.




       Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 1 of 21
                                 TABLE OF AUTHORITIES

                                                                                      Pg.

Allen v. Titan Propane, LLC, 404 S.W.3d 914 (Mo. App. 2013)                           14

City of Kansas City v. Chung Hoe Ku, 282 S.W.3d 23 (Mo. App. 2009)                    13

Commonwealth Land Title Ins. Co. v. Miceli, 480 S.W.3d 354 (Mo. App. 2015)            12

Conway v. CitiMortgage, Inc., 438 S.W.3d 410 (Mo. banc 2014)                   9, 10, 11, 17

Dannix Painting, LLC v. Sherwin–Williams Co., 732 F.3d 902 (8th Cir. 2013)            6

Deutsche Bank National Trust Company v. Vaughn,
      524 S.W.3d 193 (Mo. App. 2017)                                               7, 8, 12,

Doe v. Roman Catholic Diocese of St. Louis, 311 S.W.3d 818 (Mo. App. 2010)            8

Filla v. Norfolk Southern Ry. Co., 336 F.3d 806 (8th Cir. Mo. 2003)                   13

FV–I, Inc. for Morgan Stanley Mortgage Capital Holdings, LLC,
306 Kan. 204 (2017)                                                                   9

Hillary v. Trans World Airlines, Inc., 123 F.3d 1041 (8th Cir. 1997)                  13

Hudgins v. First Student, Inc., 853 F.Supp.2d 883 (E.D. Mo. 2012)                     13

Ingram v. Horne, 785 S.W.2d 735 (Mo. App. 1990)                                       5, 10

Killion v. Bank Midwest, N.A., 987 S.W.2d 801 (Mo. App. 1998)                         7, 8, 18

Kinder v. Missouri Dep't of Corrections, 43 S.W.3d 369 (Mo. App. 2001)                6

Mahoney v. Doerhoff Surgical Services, Inc., 807 S.W.2d 503 (Mo. 1991)                14

Mueller v. Lemay Bank & Trust Co., 990 S.W.2d 690 (Mo. App. 1999)                     14

Noland v. State Farm Mut. Auto. Ins. Co., 853 S.W.2d 327 (Mo. App. 1993)           5, 10, 17

Planned Parenthood of Kansas v. Donnelly, 298 S.W.3d 8 (Mo. App. 2009)                9

Sexton v. Jenkins & Associates, Inc., 152 S.W.3d 270 (Mo. banc. 2004)                 13

Sparks v. PNC Bank, 400 S.W.3d 454 (Mo. App. 2013)                                7, 8, 18

State ex rel. Accurate Const. Co. v. Quillen, 809 S.W.2d 437 (Mo. App. 1991)          6

                                                2

        Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 2 of 21
State v. Gardner, 932 S.W.2d 858 (Mo. App. 1996)                                       5, 7

State ex rel. Koster v. Professional Debt Management, LLC,
351 S.W.3d 668 (Mo. App. 2011)                                                         10

State v. Polley, 2 S.W.3d 887 (Mo. App. 1999)                                          13, 14

St. Louis University v. Hesselberg Drug Co., 35 S.W.3d 451 (Mo. App. 2000)             14

U.S. Bank, N.A. v. Smith, 470 S.W.3d 17 (Mo. App. 2015)                            7, 8, 12, 18

Watson v. Wells Fargo Home Mortg., Inc., 438 S.W.3d 404 (Mo. b a n c 2014)           9, 10, 17

Wesley v. Wells Fargo Bank, N.A., 569 S.W.3d 436 (Mo. App. 2018)                       10

Williams v. Southern Union Co., 364 S.W.3d 228 (Mo. App. 2011)                         15

Wivell v. Wells Fargo Bank, N.A., 773 F.3d 887 (8th Cir. 2014)          7, 8, 9, 11, 13, 16, 18



                                  TABLE OF CONTENTS

INTRODUCTION                                                                           5

ARGUMENT                                                                               5

       Borrower’s Claim Theories Have Never Been Rejected
       by the Missouri Appellate Courts                                                6

              Borrower’s MMPA Claim Presented a Colorable Theory                       9

              Borrower’s Negligent Misrepresentation Claim Presented
              a Colorable Theory                                                       11

       Borrower Was Not Collateral Estopped from Alleging Certain Facts and
       Conclusions                                                                     12

              The 2011 Remand Denial and the 2012 Dismissal Were Not
              on the Merits                                                            13

              The 2012 Dismissal Addressed Different Issues                            14

       Failing to Plead the Prior Proceedings Did Not Prove an Improper Purpose        15

       The Fraudulent Joinder Finding/Remand Denial Did Not Prove
       an Improper Purpose                                                             16


                                                3

        Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 3 of 21
    Sanctions Did Not Issue in the Remand Denials Referenced by Martin Leigh         17

    No Case Holds that Martin Leigh Did Not have a Duty to Investigate               17

    Martin Leigh Had No Interest in the Promissory Note                              18

    The 8th Circuit Has Not Decided the Propriety of a Federal Court Applying
    the Missouri State Sanctions Rule and There is a Circuit Split on the Question   19

CONCLUSION                                                                           19




                                            4

     Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 4 of 21
       Before sanctioning an attorney under Mo. R. Civ. P. 55.03(c), Missouri courts require an

“extraordinary circumstance” and then proceed only “with great caution.” Ingram v. Horne, 785

S.W.2d 735, 737-40 (Mo. App. 1990). Martin Leigh’s deep ire against Gwen Caranchini

(“Borrower”) and her Former Counsel is not such a circumstance. It has led Martin Leigh to

seek enormous sanctions ($145,000) on a claim dismissal obtained by another party in a

procedural context the Eighth Circuit has never endorsed. Martin Leigh cannot prove the claims

against it lacked the requisite support—it cites cases that are not binding, the Missouri appellate

courts have not ruled on the determinative issues, and collateral estoppel does not apply.

       Martin Leigh has succumbed to the temptation Ingram warns against—“[a]n accusation

that a fellow attorney is engaging in unwarranted or illegal conduct through the filing of baseless

pleadings,” which “damages the reputation of that lawyer for integrity and competence...” 785

S.W.2d at 737, 740. From any measured perspective, Martin Leigh disregards how Missouri

courts view Rule 55.03—that “[i]t is the right of counsel for every litigant to press his claim,

even if it appears farfetched and untenable… Full enjoyment of that right … will be protected

by appellate courts when infringed by trial courts.” State v. Gardner, 932 S.W.2d 858, 861-62

(Mo. App. 1996). Martin Leigh should not be allowed to use sanctions to stop the development

of law it dislikes: “there is no evidence that the framers of Rule 55.03 intended that it be used to

[] chill the enthusiasm and creativity that is the lifeblood of the law.” Ingram, 785 S.W.2d at

737; Noland v. State Farm Mut. Auto. Ins. Co., 853 S.W.2d 327, 331 (Mo. App. 1993).

                                          ARGUMENT

       Under Rule 55.03(d)(1)(A), Martin Leigh must “describe the specific conduct alleged to

violate Rule 55.03(c),” thereby setting its burden of proof. Martin Leigh contends that the

specific conduct was pre-removal—the filing of the Amended Petition, referring to that pleading



                                                  5

         Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 5 of 21
no less than 12 times. (ECF 40, p. 1, ECF 41, p. 4) Martin Leigh challenges two claims—

violation of the Missouri Merchandising Practices Act (“MMPA”) and negligent

misrepresentation, both of which concerned its involvement preparing the instrument appointing

it as Successor Trustee and the charges it assessed against Borrower. Martin Leigh does not go

on, however, to discuss specific provisions of Rule 55.03. Martin Leigh’s contentions appear to

involve the subjects set forth in Ex. A hereto based on the status of certain federal decisions

involving mortgage foreclosure, the Prior Proceedings, 1 or both.

Borrower’s Claim Theories Have Never Been Rejected by the Missouri Appellate Courts
[Addressing Martin Leigh’s Rule 55.03(c)(1) Improper Purpose/Fraudulent Joinder Contention
and Rule 55.03(c)(2) Misstatement of Law]

        The Amended Petition is reviewed objectively under Rule 55.03—whether it was

reasonable for Former Counsel to file it in the legal landscape existing on the filing date. State

ex rel. Accurate Const. Co. v. Quillen, 809 S.W.2d 437, 440 (Mo. App. 1991). An objective

review necessarily evaluates the legal position at issue against the law that is binding because

there would be no other way for Rule 55.03(c)(2) to permit “a nonfrivolous argument for the

extension, modification, or reversal of existing law or the establishment of new law” without

some law being the standard of comparison. Mo. R. Civ. P. 55.03(c)(2) (emphasis added).

        It will take a Missouri Supreme Court decision to provide a binding answer on these

claims in this Court. Dannix Painting, LLC v. Sherwin–Williams Co., 732 F.3d 902, 905 (8th

Cir. 2013) (“When determining the scope of Missouri law, we are bound by the decisions of the

Supreme Court of Missouri.”); Kinder v. Missouri Dep't of Corrections, 43 S.W.3d 369, 374



1        The “Prior Proceedings” refers collectively to the summary judgment was entered in favor of then loan
servicer Bank of America on pro se Borrower’s claims for quiet title, declaratory judgment, and negligence (the
“2013 Summary Judgment,” ECF 427, 10-cv-672), the May 18, 2012 dismissal of pro se Borrower’s quiet title and
breach of fiduciary duty claims against then-trustee Kozeny & McCubbin, LC (the “2012 Dismissal,” ECF 173, 10-
cv-672), and the remand denial entered November 28, 2011 (the “2011 Remand Denial,” 2011 WL 5921364, 11-cv-
464).

                                                       6

          Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 6 of 21
(Mo. App. 2001) (appellate courts are “constitutionally bound to follow the most recent

controlling decision of the Missouri Supreme Court,” citing Mo. Const. art. V, § 2). Because the

Missouri Supreme Court has not yet spoken, binding law does not exist, and Martin Leigh cannot

prove a Rule 55.03 violation, particularly on claims that were never addressed on the merits.

        When the Missouri Supreme Court has not spoken, “we must predict how the court

would rule, and we follow decisions from the intermediate state courts when they are the best

evidence of Missouri law.” Wivell v. Wells Fargo Bank, N.A., 773 F.3d 887, 896-97 (8th Cir.

2014) (emphasis added). However, even if a Missouri appellate court’s ruling would have been

influential, none have spoken.2 Martin Leigh cites only two published state cases on matters of

foreclosure law,3 but neither involved the MMPA and or a negligent misrepresentation claim.

        At most, Missouri appellate courts have held that a successor trustee can advertise,

conduct, and memorialize a foreclosure sale without investigation even if the borrower claims

the debt is not in actionable default at the time. Sparks v. PNC Bank, 400 S.W.3d 454, 458 (Mo.

App. 2013). But that principle is limited to “[w]hen requested by the creditor to foreclose” and

relates to the “power to sell under a deed of trust” Id. (emphasis added).4 See also Killion v.

Bank Midwest, N.A., 987 S.W.2d 801, 810-12, 813 (Mo. App. 1998) (“when requested by the

creditor to foreclose, the trustee may proceed without making any affirmative investigation.”)

(emphasis added). In Wivell, the claims against the successor trustee related to its decision, after

being appointed, to move forward with the foreclosure sale despite being informed that the debt




2        Even if they had, sanctions still have been denied on a filing contrary to them. Gardner, 932 S.W.2d at
861-62 (“While the legal issues presented have been firmly and frequently rejected by the appellate courts of this
state, we are unable to conclude that under no circumstances could the law be changed by the state courts ….”).
3        U.S. Bank, N.A. v. Smith, 470 S.W.3d 17 (Mo. App. 2015), and Deutsche Bank National Trust Company v.
Vaughn, 524 S.W.3d 193, 197-98 (Mo. App. 2017).
4        Sparks addressed what investigation the trustee had done regarding the debt holder’s “decision to dishonor
a promised mortgage modification by National City….” 400 S.W.3d at 459.

                                                         7

          Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 7 of 21
holder had promised a loan modification that would stop the sale. 5 773 F.3d at 894. Wivell did

not address the successor trustee’s appointment to the role. Killion concerned whether, prior to

conducting the sale, the foreclosure trustee should have investigated the debt holder’s “malice”

and “retribution against the [borrowers] for refusing to sign the modification agreement and for

challenging the contingent interest provision.” 987 S.W.2d at 810-13.

         The question here is different. It concerns investigation into the preparation and

acceptance of the successor trustee’s appointment, which necessarily occurs before any sale and

is not affected by the status of the debt. See Amended Petition, ECF 9-6, at p. 12, ¶¶ 72-77.

Martin Leigh conflates the acts of preparing a successor trustee appointment and accepting it

with the activities of advertising, conducting, and reporting on the foreclosure sale. However,

the appointment or change of the successor trustee is a distinct act from the foreclosure sale itself

and months or years may separate their occurrence. Sparks merely holds that if there is a

foreclosure sale, Martin Leigh need not actively determine whether the debt is then in default,

but the Amended Petition does not allege any differently.

         Martin Leigh does not rely on Missouri appellate decisions because there are none.

Instead, Martin Leigh relies on federal published and unpublished rulings. 6 However, even if the

facts and claim theories are similar in these cases, they are not binding. A federal court’s role is

“to interpret state law, not to fashion it.” Wivell, 773 F.3d at 896. “Though meriting our respect,

decisions of the federal district and intermediate appellate courts and decisions of other state

courts are not binding on us.” Doe v. Roman Catholic Diocese of St. Louis, 311 S.W.3d 818, 823

(Mo. App. 2010). “We remain fully cognizant of the right of Missouri courts to interpret



5        A secondary issue was whether it was acceptable for the successor trustee to receive fees for conducting the
foreclosure sale, which is not at issue here. Id.
6        Except for Smith and Vaughn (which have no bearing).

                                                          8

          Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 8 of 21
Missouri laws and that such interpretations are binding and conclusive on federal courts.”

Planned Parenthood of Kansas v. Donnelly, 298 S.W.3d 8, 14 (Mo. App. 2009).

        Even if the federal district court decisions are instructive, which is what they are at most,

they are offset by the numerous Missouri circuit court decisions that have refused to dismiss

similar claims on similar facts, including in a class action currently pending in Ray County,

Missouri Circuit Court (Former Counsel cited nine such cases in seeking remand, ECF 8, pp. 3-

5, and that listing that is incorporated herein).

        What this divide at the trial court level illustrates is the absence of developed principles

on some aspects of Missouri foreclosure law, including the successor trustee appointment. For

example, no Missouri statute or case has spoken to when a debt holder must be in possession of

the original promissory note within the meaning of the Missouri U.C.C. Article 3-301 to

effectively appoint a successor trustee. Even in Kansas, a judicial foreclosure jurisdiction where

trial courts are involved throughout the process, the Kansas Supreme Court only answered that

question in 2017, holding that “standing in a foreclosure action is predicated on the plaintiff’s

ability to demonstrate … it was in possession of the note with enforcement rights at the time it

filed the foreclosure action.” FV–I, Inc. for Morgan Stanley Mortgage Capital Holdings, LLC,

306 Kan. 204, 219 (2017) (emphasis added). Martin Leigh is not entitled to sanctions in the

absence of binding law on Borrower’s claims. Beyond that, there are colorable reasons why

binding law could come to exist in Borrower’s favor.

Borrower’s MMPA Claim Presented a Colorable Theory

        While Wivell (which relied on Conway 7and Watson8) did not address whether liability

could exist for a successor trustee’s act of preparing or accepting an appointment, a credible


7       Conway v. CitiMortgage, Inc., 438 S.W.3d 410, 415 (Mo. banc 2014).
8       Watson v. Wells Fargo Home Mortg., Inc., 438 S.W.3d 404 (Mo. b a n c 2014).

                                                     9

         Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 9 of 21
argument can be made that Missouri law will develop in that direction. In his practice series on

Missouri foreclosure law, leading commentator Stephen Max Todd emphasizes the importance

of a successor trustee like Martin Leigh reviewing an appointing entity’s standing before

accepting the appointment or prepares an appointment instrument:

       Trustees … can avoid these problems by examining the title report at an early date
       and comparing its information with that received from the client. The most
       common problem to arise in the early stages is that the appointment of the
       successor trustee is executed by someone who does not appear to be the holder of
       the loan. If that is true, the appointment is invalid, and all acts done by the
       purported successor are also invalid, resulting in a void sale.

38 Stephen Max Todd, Missouri Practice Series: Missouri Foreclosure Manual § 3:14 (rev.

2017-18), at p. 56 (emphasis added). See Wesley v. Wells Fargo Bank, N.A., 569 S.W.3d 436,

445 n. 8 (Mo. App. 2018) (citing Stephen Max Todd, Missouri Practice Series: Missouri

Foreclosure Manual in absence of established authority on the issue there at hand).

       In tandem with this principle, the trend in Missouri is to expand the MMPA’s coverage in

the context of a mortgage loan. Until August 2014, even a debt holder was immune from the

MMPA if its interest in the loan documents post-dated their origination under State ex rel. Koster

v. Professional Debt Management, LLC, 351 S.W.3d 668 (Mo. App. 2011), and its kin. The

rationale was that the debt holder was not an original party to the transaction, the “sale” of

merchandise/services. RSMo. § 407.025. The Supreme Court in Conway and Watson reversed:

“[t]o the extent Professional Debt and Portfolio Recovery Associates conflict with this holding,

they should no longer be followed.” 438 S.W.3d a t 4 1 6 . Notably, despite the existence of

appellate decisions directly contradicting their positions, the mortgage borrowers in Conway and

Watson were not sanctioned. Rather, they ultimately won a reversal of prior law, reflecting the

tenacity and creativity protected by the Ingram and Noland courts.




                                                 10

        Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 10 of 21
        Wivell shielded the successor trustee from an MMPA claim by contrasting its discrete

role to Conway’s statement that “[b]ecause [the lender and the borrower] must continue to

perform ... duties for the life of the loan, the sale continues throughout the time the parties

perform their duties. Consequently, an action taken while performing these continuing duties is

‘in connection with’ the sale of a loan.” Wivell, 773 F.3d at 895 (emphasis added); Conway, 438

S.W.3d at 415. Missouri courts may find that Conway’s rationale can just as well describe

Martin Leigh’s involvement, which came 10 years after the loan was “sold” in 2006 and thus

reflects “the sale continu[ing] throughout the time the parties perform their duties.”9

Borrower’s Negligent Misrepresentation Claim Presented a Colorable Theory

        The Amended Petition alleged that the false information in the successor trustee

appointment was that Wilmington Trust, N.A. 10 was the holder of Borrower’s Note. See

Amended Petition, p. 12, ¶ 78. This presented a colorable theory. In connection with the June

28, 2016 appointment instrument at issue, Defendant Nationstar Mortgage, LLC has insisted it

was the debt holder, even if wrongfully in possession of the Note, and that it was legally entitled

to enforce the associated Deed of Trust by an appointment. (ECF 32, p. 11) (“Nationstar has the

legal right to enforce the Note…Nationstar had the authority to appoint Martin Leigh as the

Successor Trustee…”). However, Martin Leigh was appointed by Wilmington, not Nationstar.

        The contrast between Wilmington and Nationstar is a distinction with a difference under

Missouri law. In Missouri, even if one entity is in physical possession of a promissory note as an

agent for another, it is that agent’s principal which enjoys the status of legal holder of the note


9        Borrower’s MMPA claim also was colorable because it concerned not only the appointment of successor
trustee but also fees charged by Martin Leigh. Borrower’s Deed of Trust contains a debt-specific cap to the fees in
the Deed of Trust and Note and reasonableness limitation, and Borrower had a colorable allegation that the MMPA
was violated when Martin Leigh charged fees beyond that allowed. See Amended Petition, at pp. 8-9, 11, 17-19, ¶¶
50-54, 70, 106-09, 122; see also Amended Petition, ECF 9-6, p. 40/512.
10       As Successor Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage
Loan Asset-Backed Certificates, Series 2006-HES (“Wilmington”).

                                                         11

         Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 11 of 21
able to enforce the associated deed of trust by appointing a trustee. U.S. Bank, N.A. v. Smith, 470

S.W.3d 17, 23-24 (Mo. App. 2015). The Smith court held that an entity in physical possession of

the original instrument endorsed in blank can become “’a nonholder in possession of the

instrument who has the rights of a holder’ under § 400.3–301.” Id. However, “U.S. Bank (the

principal) was the legal holder of the Note even though the Note was still physically possessed

by Deutsche Bank, its agent … and, as holder, [U.S. Bank] it has a legally cognizable interest in

the Note and is able to enforce the Note under the terms of the Deed of Trust...” Id. at 24

(emphasis added). See also Deutsche Bank National Trust Company v. Vaughn, 524 S.W.3d

193, 197-98 (Mo. App. 2017) (“possession of the Note was delivered to an agent of Deutsche

Bank, and Deutsche Bank is entitled to enforce the Note.”).

         Here, Nationstar claims to have been in possession of the Note when Martin Leigh was

appointed as trustee, and claims to have appointed Martin Leigh (as the Court found in ECF 60),

but the appointment instrument itself says the grantor was Wilmington. See Amended Petition,

at p. 4, ¶ 25. (ECF 60, p. 3; ECF 32, p. 7, ¶ 19, p. 8, ¶ 20) A negligent misrepresentation claim

is colorable in these circumstances. (ECF 41, p. 16)

Borrower Was Not Collateral Estopped from Alleging Certain Facts and Conclusions
[Addressing Martin Leigh’s Rule 55.03(c)(1) Improper Purpose and Rule 55.03(c)(2)-(3)
Misstatements of Law and Fact]

         Martin Leigh’s dismissal was obtained by another party on grounds of fraudulent joinder,

not collateral estoppel, but Martin Leigh nevertheless contends that collateral estoppel entitles it

to sanctions.11 (ECF 41, pp. 16-19) In this diversity action, Missouri common law governs


11        Martin Leigh relies on collateral estoppel and does not, because it cannot, contend that the instant claims
were barred by the related doctrine of res judicata. Martin Leigh cannot establish the requirements. Commonwealth
Land Title Ins. Co. v. Miceli, 480 S.W.3d 354, 362 (Mo. App. 2015) citing Lauber–Clayton, L.L.C. v. Novus
Props. Co.,407 S.W.3d 612, 618 (Mo. App. 2013). The claims in the 2013 Summary Judgment were for quiet title
and breach of fiduciary duty. Neither the 2013 Summary Judgment or the 2012 Dismissal were issued in a case to
which Martin Leigh was a party and Martin Leigh does not claim to be in privity with the Successor Trustee in the
earlier case—a competitor foreclosure trustee law firm—Kozeny & McCubbin.

                                                         12

         Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 12 of 21
whether collateral estoppel applies. Hillary v. Trans World Airlines, Inc., 123 F.3d 1041, 1043

(8th Cir. 1997). It does not for several reasons.

The 2011 Remand Denial and the 2012 Dismissal Were Not on the Merits

        First, collateral estoppel requires a prior adjudication in a judgment on the merits. State

v. Polley, 2 S.W.3d 887, 893-94 (Mo. App. 1999). According to Martin Leigh, “there was a

judgment on the merits….” (ECF 41, p. 18) Martin Leigh seems to be referring to either the

2011 Remand Denial or the 2012 Dismissal. 12 Neither was not on the merits.

        The 2011 Remand Denial did not have dispositive effect, either at the district court level

or on appeal. When ruling on a motion to remand, the district court “’should not ‘step from the

threshold jurisdictional issue into a decision on the merits.’” Hudgins v. First Student, Inc., 853

F.Supp.2d 883, 886 (E.D. Mo. 2012) (citations omitted). “Like the district court, we have no

power to decide the merits of a case over which we have no jurisdiction.” Filla v. Norfolk

Southern Ry. Co., 336 F.3d 806, 811 (8th Cir. Mo. 2003). In Wivell, the Eighth Circuit reversed

the Court’s dismissal of the claims against the successor trustee with prejudice because the

district court lacked subject matter jurisdiction to make a merits ruling on them. 773 F.3d at 896.

        The 2012 Dismissal was issued without prejudice and was not an adjudication on the

merits. (ECF 173, 10-cv-672, p. 5) “Dismissal without prejudice usually is not an adjudication

on the merits of the claim and does not affect the plaintiff’s right to refile the action.” Sexton v.

Jenkins & Associates, Inc., 152 S.W.3d 270, 273 (Mo. banc. 2004). The Court indicated the

dismissal was without prejudice to allow Borrower (then pro se) to pursue other claims against

the Successor Trustee. City of Kansas City v. Chung Hoe Ku, 282 S.W.3d 23, 32 (Mo. App.

12
        Martin Leigh does not, and cannot, argue that Borrower’s voluntary dismissal of her 2014 claims against
Kozeny & McCubbin and Nationstar was a final adjudication on the merits. (14-cv-00480) O’Reilly v. City of
Hazelwood, 850 S.W.2d 96, 98 (Mo. 1993) (rejecting use of collateral estoppel based on a case voluntarily
dismissed).


                                                        13

         Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 13 of 21
2009). Although a dismissal without prejudice can be considered on the merits in limited

circumstances, generally if it decides subject matter jurisdiction, those circumstances do not exist

here. See Allen v. Titan Propane, LLC, 404 S.W.3d 914, 915-16 (Mo. App. 2013) (summary

judgment in negligence action issued with leave to amend did not have collateral estoppel effect

on subsequent negligence action); Mahoney v. Doerhoff Surgical Services, Inc., 807 S.W.2d 503,

506 (Mo. 1991) (discussing application of res judicata to a dismissal without prejudice when the

plaintiffs did not pursue their claims later and the dismissal became “res judicata of what that

judgment actually decides”). “Where there is a question of whether a previous decision went to

the merits of the case, no preclusive effect is given to the earlier decision.” St. Louis University

v. Hesselberg Drug Co., 35 S.W.3d 451, 455 (Mo. App. 2000).

The 2012 Dismissal Addressed Different Issues

       Second, collateral estoppel applies to issues, not claims, and the issues must be identical.

Mueller v. Lemay Bank & Trust Co., 990 S.W.2d 690, 692 (Mo. App. 1999); Polley, 2 S.W.3d at

889-90. Although Martin Leigh describes the 2012 Dismissal’s findings as broad, in reality, the

decision was limited to the two claims against Kozeny & McCubbin (quiet title and breach of

fiduciary duty, ECF 173, 10-cv-672, at p. 1). Neither are now at issue.

       Collateral estoppel thus did not bar the pleading of any of the four subjects about which

Martin Leigh complains, some of which did not even relate to Martin Leigh. For example,

Martin Leigh takes issue with Borrower’s allegations that her mortgage debt was not in default.

Her claims against Martin Leigh primarily relate to its preparation of the Successor Trustee

Appointment, not whether the debt holder had validly declared the loan to be in monetary

default. See Amended Complaint, at ¶¶ 114, 100-104, and 78. Moreover, even if the 2013

Summary Judgment did effect collateral estoppel, its finding about the debt was premised on



                                                  14

        Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 14 of 21
timing: “Plaintiff has defaulted … by failing to pay the required amounts … to the present.

Plaintiff currently owes $293,165.15 …” (ECF 41, pp. 9-10) (emphasis added) The Amended

Petition was filed four full years later. Martin Leigh cites no caselaw allowing sanctions against

an attorney in the face of a signed verification confirming the accuracy of a client’s pleading

allegations. Instead, Rule 55.03(c)(3) expressly allowed Former Counsel to “ rely on the

otherwise self-represented person's representation of facts, unless the attorney knows that such

representations are false.” Mo. R. Civ. P. 55.03(c)(3). Martin Leigh offers no evidence of

Former Counsel’s knowledge in connection with the Amended Petition to contradict Borrower’s

signed verification that “the facts contained therein are true and accurate according to her best

information, knowledge, and belief.” ECF 40, p. 3.

Failing to Plead the Prior Proceedings Did Not Prove an Improper Purpose

       Martin Leigh spends several pages (ECF 41, pp. 10-12) establishing that Former Counsel

had actual knowledge of the Prior Proceedings, implicitly refuting a defense Former Counsel has

never made—that he was unaware of the Prior Proceedings when filing the Amended Petition.

Martin Leigh’s claim under Rule 55.03(c)(1) regarding the Proceedings fails for two reasons.

First, as even Martin Leigh acknowledges, the Amended Petition attached an affidavit from the

Prior Proceedings as one of its exhibits and thus did not conceal their existence. (ECF 40, pp. 4,

6) Second, a petition in Missouri “shall contain (1) a short and plain statement of the facts

showing that the pleader is entitled to relief and (2) a demand for judgment for the relief to which

the pleader claims to be entitled.” Mo. R. Civ. P. 55.05. The Prior Proceedings do not comprise

either. A dismissal was reversed in Williams v. Southern Union Co. because collateral estoppel

was found not to apply but, because the plaintiff had not appealed the sanctions order, the

appellate court had no jurisdiction to reverse it. 364 S.W.3d 228, 231 n. 1, 235(Mo. App. 2011).



                                                 15

        Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 15 of 21
The Fraudulent Joinder Finding/Remand Denial Did Not Prove an Improper Purpose

       Martin Leigh contends that Former Counsel should be sanctioned because the claims

were dismissed on a remand denial. (ECF 41, pp. 19-20) There are several reasons this is

wrong. First, Martin Leigh claims fraudulent joinder is a “practice condemned by the 8 th

Circuit” and “this is the fourth time [Former Counsel] has been caught doing it,” but Former

Counsel was not “caught doing it” in Dunbar v. Wells Fargo Bank, N.A. and Welk v. GMAC

Mortg. Former Counsel had no involvement in those cases, which were pending in Minnesota

federal court and governed by Minnesota law. Second, neither Dunbar or Welk are binding as to

either their finding of fraudulent joinder as to the Minnesota state law claims or Welk’s sua

sponte sanction order.

       Third, Dunbar and Welk are distinguishable. Unlike Missouri, Minnesota law recognizes

professional immunity for attorneys, and this was critical to the Eighth Circuit’s determination

that the foreclosure firm had been fraudulently joined. McDonald v. Stewart, 82 N.W.2d 437,

440 (Minn. 1970) (“an attorney acting within the scope of his employment as attorney is immune

from liability to third persons for actions arising out of that professional relationship.”). Rather

than immunity for attorneys involved in foreclosures, “Missouri law recognizes a fiduciary

relationship between trustee of deed of trust and both the debtor and creditor; trustee is

considered to be agent of both debtor and creditor and should perform duties of the trust with

impartiality and integrity.” Wivell, 773 F.3d at 894. Moreover, Minnesota and Missouri

foreclosure laws are not identical. The Eighth Circuit described the Minnesota foreclosure

process as involving “sheriff's sales” and “foreclosure by advertisement if certain criteria are

met,” neither of which are applicable in Missouri. See RSMo. § 443.290.




                                                  16

        Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 16 of 21
Sanctions Did Not Issue in the Remand Denials Referenced by Martin Leigh

        Martin Leigh also references cases filed by three of Former Counsel’s clients where, in

unpublished opinions, fraudulent joinder was found, arguing this implies Former Counsel’s

improper purpose here.13 No sanctions were issued in any of these cases. Further, an MMPA

claim was discussed in Gulotta and Dedrick but the remand denials were issued prior to Conway

and Watson. Martin Leigh contends the sanctionable conduct occurred “prior to removal” on

September 14, 2017, but McCormies was issued on May 31, 2018. (ECF 40, p. 1, ECF 41, p. 4)

See Noland, 853 S.W.2d at 331 (“The court is expected to avoid using the wisdom of hindsight

and should test…what was reasonable to believe at the time the pleading … was submitted.”).

No Case Holds that Martin Leigh Did Not have a Duty to Investigate

        In alleged violation of Rule 55.03(c)(2), Martin Leigh claims that Former Counsel should

be sanctioned for alleging “that Martin Leigh owed a duty to investigate who was the holder of

Plaintiff’s Note” in connection with preparing the successor trustee appointment. Martin Leigh

is wrong. As shown above, Missouri courts have never precluded the theory. Further, what

Martin Leigh relies on to argue that “[t]hat issue was [] settled” did not actually address the

issue. Martin Leigh refers to “2013 WL 6987190.” (ECF 41, p. 13) 2013 WL 6987190 is the

2013 Summary Judgment and it ruled on claims against Bank of America, N.A. and not the

Successor Trustee, then Kozeny & McCubbin. In the 2013 Summary Judgment, the Court did

not discuss what duties Kozeny & McCubbin had as successor trustee. Finally, Missouri law

recognizes certain duties of a successor trustee. Spires v. Edgar, 513 S.W.2d 372, 378 (Mo.

1974). 14 Such duties are not mentioned expressly in Borrower’s Deed of Trust but Missouri law


13      McCormies v. Penny Mac Loan Services, LLC, 5:18-CV-06003-GAF; Dedrick v. Federal National
Mortgage Association, 4:12-CV-01425-DGK; and Gulotta v. Bank of America, 4:12-CV-01335-BCW (ECF 59).
14      Spires involved a wrongful foreclosure action against the trustee originally named in the deed of trust—no
appointment of a successor trustee existed in that case. 513 S.W.2d at 377-78 (Mo. 1974). The failure to investigate

                                                         17

         Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 17 of 21
nevertheless demands them of a successor trustee. A credible argument exists that the decisions

examining only the four corners of the deed of trust to define the role of the successor trustee are

subject to reversal, particularly when Section 24 of Borrower’s Deed of Trust (Substitute

Trustee) provides that, by accepting the appointment as successor trustee, Martin Leigh took on

all the powers of the originally-named trustee to be exercised in accordance with “Applicable

Law.” (ECF 9-6, p. 40/512)

Martin Leigh Had No Interest in the Promissory Note

         Under Rule 55.03(c)(3), Martin Leigh challenges Borrower’s allegations about Martin

Leigh’s relationship to her Promissory Note—that it has “no right or interest in or to the

Promissory Note,” has “never been the holder of the Note,” has “never had a right to enforce the

Note,” and does not own the Note. (ECF 41, p. 15) These are fully true statements. Martin

Leigh holds no interest in the Promissory Note, which contains Borrower’s covenants to repay

the debt holder. The cases Martin Leigh points directly or indirectly to for the alleged premise

that a successor trustee has no duty to investigate (Wivell, Spires, Sparks, Killion) prove this

point. In each, the status of the borrower’s repayment of the debt to the debt holder was a non-

issue as to the successor trustee unless there was actual reason to know the foreclosure sale

should not be conducted. The successor trustee had no financial interest in the status of the debt.

         It also was true for Borrower to allege that Nationstar has “never been the holder of the

Note” and does not own the Note. The “noteholder” in the Successor Trustee Appointment that

Martin Leigh prepared was Wilmington. Under Smith, Wilmington was the legal holder of the

Note with the right to enforce it even if Nationstar had physical possession of the Note. 470

S.W.3d at 24. Stopping short of calling itself the “noteholder,” which would have been directly


by the trustee involved the acceptance of late payments by the debt holder, which still decided to foreclose and the
trustee accepted its direction and conducted the sale. Id.

                                                          18

         Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 18 of 21
contrary to the corresponding statement in the appointment instrument that Martin Leigh

prepared, Nationstar instead has argued “who has ‘title,’ ‘ownership,’ or who is the ‘holder’ of

the Note are absolutely irrelevant.” (ECF 32, p. 12) The other two allegations referred to by

Martin Leigh (Nationstar “no right or interest in or to the Promissory Note” and has “never had a

right to enforce the Note”) are true for these reasons.

The 8th Circuit Has Not Decided the Propriety of a Federal Court Applying the Missouri
State Sanctions Rule and There is a Circuit Split on the Question

       In denying Former Counsel’s Motion to Dismiss Martin Leigh’s sanctions request, the

Court found that the Eighth Circuit “has not squarely addressed the issue.” (ECF 76, p. 4)

Former Counsel seeks to preserve the question of the Court’s jurisdiction to decide a Rule 55.03

motion and herein incorporates ECF48 and 56. The Amended Petition, the sole alleged

misconduct at issue, was filed in state court, Martin Leigh had an opportunity to raise its

concerns about the pleading in state court and its billing records prove it was working on the

issue at the time but chose to forum shop, and Rule 55.03 is a state supreme court rule. A

Missouri court should decide whether Rule 55.03 applies.

                                          CONCLUSION

       The Court should deny this motion altogether but, if not, Martin Leigh is not entitled to

any order (“jointly and severally” or otherwise) for $145,000. Martin Leigh presents absolutely

no support for its request for $100,000, a purely punitive figure tied to nothing. Further, the

firm’s billings show work being charged after the remand denial that effected Martin Leigh’s

dismissal. Such work because it cannot be said to be the “direct result of the violation…” Mo.

R. Civ. P. 55.03(d). The time entries also reveal Martin Leigh was working on sanctions issues

before Nationstar removed the case. Martin Leigh did not seek relief then, preferring to wait for

another forum and continuing its billing. A concern with the propriety of this case should have


                                                  19

        Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 19 of 21
been taken up at the earliest possible opportunity, which was by the point Martin Leigh

participated in a lengthy TRO hearing. Such action would have demonstrated that its concerns

were motivated by enforcing Missouri law instead of punishing Former Counsel.

Dated: May 16, 2019                             Respectfully submitted,


                                                GRAVES GARRETT, LLC

                                                By: /s/ Jennifer Donnelli
                                                    Nathan F. Garrett, MO Bar #46500
                                                    Jennifer Donnelli, MO Bar #47755
                                                    1100 Main Street, Suite 2700
                                                    Kansas City, MO 64105
                                                    Telephone: (816) 256-3181
                                                    Fax: (816) 256-5958
                                                    jdonnelli@gravesgarrett.com

                                                    Counsel for Gregory Leyh and Gregory
                                                    Leyh, P.C.




                                               20

        Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 20 of 21
                                     Certificate of Service

       I hereby certify that, on May 16, 2019, the foregoing document was served via the
Court’s e-filing system to the following counsel of record:

       Thomas J. Fritzlen, Jr.
       William H. Meyer
       Gregory D. Todd
       MARTIN LEIGH PC
       2405 Grand Boulevard, Suite 410
       Kansas City, MO 64108

       Counsel for Defendant Martin Leigh PC

       Harry N. Arger
       Molly Thompson
       Thomas Alleman
       Caleb Halberg
       DYKEMA GOSSETT PLLC
       10 South Wacker Drive, Suite 2300
       Chicago, IL 60606

       Counsel for Defendant Nationstar Mortgage, LLC

         I hereby certify that on, May 16, 2019, the foregoing document was served via U.S. Mail,
first-class postage prepaid, to the following pro se litigant:

       Gwendolyn Caranchini
       1203 W. 62nd Street
       Kansas City, MO 64113

       Plaintiff Pro Se



                                                               /s/ Jennifer Donnelli
                                                              Counsel for Gregory Leyh and
                                                              Gregory Leyh, P.C.




                                               21

        Case 4:17-cv-00775-DGK Document 84 Filed 05/16/19 Page 21 of 21
